COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
MARCOS MARRUFO, ADRIANA                                            No. 08-14-00164-CV
MARUFFO, DONNA J. KELLY, AND                     §
ROBERT E. HEDICKE,                                                    Appeal from the
                                                 §
                             Appellants,                        County Court at Law No. 5
                                                 §
V.                                                               of El Paso County, Texas
                                                 §

BANK OF AMERICA, N.A. AND                        §                (TC# 2011DCV05390)
JOHN TRIEN,
                                                 §
                              Appellees.
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the Appellants’ brief has not been filed, we dismiss the appeal for want

of prosecution.

       On August 6, 2014, the Clerk notified Appellants that their brief was past due and no

motion for extension of time had been filed. The letter advised the parties that the Court

intended to dismiss the appeal for want of prosecution unless Appellants responded within ten

days and showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the

brief nor a motion for extension of time in which to file the brief has been filed. Pursuant to

Rules 38.8(a)(1) of the Texas Rules of Appellate Procedure, we dismiss the appeal for want of
prosecution.



September 3, 2014
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)




                                             -2-